Opinion by
Lawrence, J.
It was stipulated that certain items of the merchandise are cold-drawn and annealed steel wire rods, valued at more than 6 cents per pound, measuring 0.328 inch, 0.265 inch, and 0.240 inch in diameter, alloyed with from 1.34 to 1.59 percent of chromium, imported in coils, and that said merchandise is the same in all material respects as the cold-drawn steel rods the subject of Abstracts 5798 and 49897. Upon the agreed statement of facts and following the cited decisions, the claim of the plaintiff was sustained.